                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ALICIA MAE MCCLENDON,                                )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 1:18-cv-01792-TWP-MJD
                                                     )
INDIANA UNIVERSITY SCHOOL OF                         )
MEDICINE,                                            )
                                                     )
                              Defendant.             )

               ORDER ADOPTING REPORT AND RECOMMENDATION

       The Magistrate Judge submitted his Report and Recommendation recommending dismissal

of this action for Plaintiff’s failure to prosecute. The parties were afforded due opportunity

pursuant to statute and the rules of this Court to file objections; none were filed. On October 26,

2018, Plaintiff filed a Motion to Dismiss Lawsuit Against Rebecca Runkel and IU School of

Medicine (Dkt. 23).       The Court, having considered the Magistrate Judge’s Report and

Recommendation, hereby adopts the Magistrate Judge’s Report and Recommendation.

       In addition, all pending motions are DENIED as MOOT.


       Date: 10/29/2018
Distribution:

ALICIA MAE MCCLENDON
6139 Brockworth Dr.
Apt. B
Indianapolis, IN 46203

Melissa A. Macchia
TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
mmacchia@taftlaw.com

Michael C. Terrell
TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
mterrell@taftlaw.com
